Title: From George Washington to James Johnston, 29 March 1781
From: Washington, George
To: Johnston, James


                  
                     Sir
                     Head Quarters New Windsor March 29th 1781
                  
                  You will be pleased to deliver to the Pay Masters of the several Massachusetts Regts the Muster Rolls of the Regts for the Months of May, June & July last, in Order to take Copies of the same to make a settlement with the state, the Sd Pay Masters, having engaged to you to return the Rolls into the Office, as soon as the Copies are Made & Certified by you.
                  
               